DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV, FIG. 8, and claims 1-4 in the reply filed on 11/03/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “570” has been used to designate both spacer and notch. Character “1043” has been used to designate both screw portion and body. These are mere examples. Applicant should check the entire specification for accuracy. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “a casing including an inner portion and one or more tabs that extend outwardly from the inner portion the tabs arranged to form a notch between them” in lines 4-5. The examiner is not clear how to interpret the limitation in question. Would there be a comma between “the inner portion” and “the tabs”? It’s not also clear what “them” refers to. Also, when there’s only one tab, where would the notch be? In addition, does a plurality of “tabs” form one notch? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (U.S. PG. Pub. No. 2019/0221353 A1) in view of Zhang et al. (U.S. PG. Pub. No. 2016/0300659 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Hwang teaches a shielded transformer winding assembly (annotated FIG. 3) comprising: 
a first winding (any windings 111-113) formed on a first printed circuit board 161, the first printed circuit board including at least two first board alignment elements 161h formed therein; 
a casing130 including an inner portion 130a and one or more tabs 130b that extend outwardly from the inner portion the tabs arranged to form a notch 130c between them; and 
a lower winding spacer 162 disposed in one of the tabs, the lower winding spacer including a stepped mounting member 162a including first mounting member portion 162b and a second mounting member portion 162c, the second mounting member portion having a smaller outer perimeter than and extending from the first mounting member portion 
wherein the first winding is disposed within the casing and on the lower winding spacer (paras. [0112] and [0115]). 


    PNG
    media_image1.png
    713
    380
    media_image1.png
    Greyscale

Hwang does not expressly teach  
the second mounting member portion extends through one of the at least two first board alignment elements and wherein the first printed circuit board is supported by the first mounting member portion.
Zhang et al., hereinafter referred to as “Zhang,” teaches a transformer assembly (annotated Fig. 5), wherein
the second mounting member portion 11 extends through one of the at least two first board alignment elements (hole in circuit board 160) and wherein the first printed circuit board 160 is supported by the first mounting member portion 10 (para. [0029]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second mounting member portion extends through the alignment element and the circuit board supported by the first mounting member as taught by Zhang to the assembly of Hwang to improve mechanical stability.

    PNG
    media_image2.png
    332
    461
    media_image2.png
    Greyscale


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang  in view of Zhang, as applied to claim 1 above, and further in view of Koprivnak et al. (U.S. PG. Pub. No. 2010/0079233 A1).
With respect to claim 2, Hwang in view of Zhang teaches the assembly of claim 1. Hwang in view of Zhang does not expressly teach
hollow spacers disposed on a top of the first printed circuit board that surround and mate with the second mounting member portion.
Koprivnak et al., hereinafter referred to as “Koprivnak,” teaches a shielded transformer assembly (annotated FIG. 2) comprising:
hollow spacers 35 disposed on a top of the first printed circuit board (middle circuit board) that surround and mate with the second mounting member portion (not expressly shown) (para. [0018]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the spacer mated with the second mounting member portion as taught by Koprivnak to the assembly of Hwang in view of Zhang to further improve mechanical stability.

    PNG
    media_image3.png
    699
    454
    media_image3.png
    Greyscale

With respect to claim 3, Hwang in view of Zhang and Koprivnak teaches the assembly of claim 2, further comprising: 
a second winding 21 formed on a second printed circuit board (top circuit board 22), the second printed circuit board including at least two second board alignment elements 28 formed therein; 
wherein the second printed circuit board sets on top of the hollow spacer (Koprivnak, para. [0018]).
With respect to claim 4, Hwang in view of Zhang and Koprivnak teaches the assembly of claim 3, further comprising: 
spacing screws 71 that have a screw portion passing through the at least two second board alignment elements and a body portion on top of the second printed circuit board spacing the second printed circuit from the casing (Koprinvnak, para. [0018]). The combination of Hwang in view of Zhang and Koprivnak would result in the features of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837